Order entered July 1, 2022




                                   In the
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-22-00437-CV

                         IN RE QUY DAO, Relator

          Original Proceeding from the County Court at Law No. 2
                           Kaufman County, Texas
                     Trial Court Cause No. 107122-CC2

                                  ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE